UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1392


JUAN MENACHO, On Behalf of Himself and All Others Similarly Situated;
HUGO REYNALDO QUEZADA-CANEDO, On Behalf of Himself and All Others
Similarly Situated; MAYNOR ELISEO XALIN-HUZ, On Behalf of Himself and
All Others Similarly Situated,

                   Plaintiffs - Appellees,

             v.

SUNG JIN KOO; MYUNG KWAN KOO,

                   Defendants - Appellants,

             and

K POWER CONSTRUCTION, INC.,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Ivan Darnell Davis, Magistrate Judge. (1:18-cv-01359-LO-IDD)


Submitted: September 24, 2019                           Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Sung Jin Koo; Myung Kwan Koo, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Sung Jin Koo and Myung Kwan Koo seek to appeal the magistrate judge’s order

striking their answer and counterclaim. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order that the Koos seek to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3